Notice of Pre-AIA  or AIA  Status
      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Claims 1-19 are presented for examination.

Claim Interpretation
Claim interpretation under 35 U.S.C. 112(f) for claim 1 is maintained for the reasons presented in the previous office action. Applicant is reminded that claim interpretation under 35 U.S.C. 112(f) simply allows the claims to be read in conjunction with the underlying structure covered in the specification. It is not a claim rejection.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 are    rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a)   Regarding claim 1,  the claim recites, it is unclear whether it is different from  “ a first alarm signal “ as recited in claim 1. 
     a) Claim 1 recites the limitation " the mainboard module “ in the last line .  There is insufficient antecedent basis for this limitation in the claim. 
     b)  Regarding claim 5,  the claim recites,” a mainboard module”  it is unclear whether it is different from  “ the mainboard module“ as recited in claim 1. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dishman et.al. (U.S Patent Application Publication 2010/0169031; hereinafter “Dishman”; Reference cited as prior art in previous office action) in view of Sweere et.al. (U.S Patent Application Publication 2010/0008175; hereinafter “Sweere”)
Regarding claims 1, 11 Dishman discloses, A power quality detecting system, comprising: 

a power module [“a power supply 106”, Fig.2] to receive an external power source [“...an AC power connection 210, and a power plug 212..”, 0045; Fig.2] and to convert the external power source into a first internal voltage [“The power supply 106 may supply one or more DC voltages 204 to the computer 202 through a direct connection, over a bus, etc. Other required DC voltages may be provided by DC-DC converters (not shown)”, 0047];
a storage device [“The load 108 typically includes electronic components, data storage devices, processors”, 0041; “a computer 202 that is an embodiment of the load 108...” 0046]; and
 a power quality detecting module [“power failure detection apparatus 110 “, Fig.2] coupled to the power module and the storage device [0047],
 wherein the power quality detecting module is configured to determine a quality parameter of the first internal voltage according to a waveform of the first internal voltage [“The power failure detection apparatus 110 includes a sampling module 302..”, 0048; “The power plug 212 sources the AC power source 104 to receive AC input power, having a predetermined frequency and a corresponding predetermined period. The AC input power is rectified by a rectifier 602. An analog-to-digital ("A/D") converter 604 samples the output of the rectifier 602 at a sampling frequency 606 which is a multiple of the predetermined frequency, to sample the amplitude at known points within the predetermined period. The rectifier 602 and A/D converter 604 may comprise the sampling module 302.” 0070; “..As can be seen, the rectified power waveform 706 has an amplitude which is substantially the absolute value of that of the power waveform 702…” 0074; Fig.7. (i.e determining the amplitude of the voltage according to the  wave form  of the input voltage. The amplitude corresponds to the quality parameter)], generate a first alarm signal according to the quality parameter of the first internal voltage [0056; “The power failure detection apparatus 110 includes a warning module 308 that asserts an early power off warning ("EPOW") signal 310 if a predetermined number of the most recent comparison results each indicate that the sampled amplitude is smaller in absolute value than the stored threshold amplitude. ..If on the other hand, the 100 accumulated comparison results each indicate that the sampled amplitude is less than the corresponding stored threshold amplitude, the warning module 308 asserts the EPOW signal 310.”, 0059; “…. The warning module 308 may assert one or more EPOW signals 310 in various forms, 0060] and send the first alarm signal to a processor on the mainboard module[ “The embedded computer 610 may be comprised of a hardware platform and a software stack.  The hardware platform may comprise one or more processors… The software stack may comprise firmware, an operating system, and applications.  The comparison module 304, the accumulation module 306, and the warning module 308 may comprise software running on the embedded computer 610, yielding the EPOW signal 3 10”, 0071]. 


 However Dishman does not expressly disclose wherein the storage device receives the first internal voltage through the power quality detecting module, send the first alarm signal to a processor on the mainboard module.

 In  the same field of endeavor ( e.g. detecting a power source failure and copying the data from volatile to non-volatile memory by temporarily providing power from a backup power source based on the alert received from the voltage detector ),  Sweere teaches,
wherein the storage device receives the first internal voltage through the power quality detecting module [ “ “onboard volatile memory devices 204 (e.g., double data rate (DDR) synchronous dynamic random access memory (DRAM), including DDR2 and DDR3, etc.) which rely on power to maintain the information/data stored therein. The memory module 200 may also include one or more onboard non-volatile memory devices 206 (e.g., flash, etc.)..”, 0046; “a power module 208 that receives external power (e.g., via the interface 202) and provides such power to one or more of the components of the memory module 200. The power module 208 may be coupled to a backup power source 212… A voltage detector 210 may determine when the external power source fails to provide a normal, typical, or minimum voltage level, which is indicative of an imminent power failure and loss of data stored in the one or more volatile memory devices 204. ; (i.e the volatile/ non-volatile memory/ storage devices receives the internal voltage via the power module. Further the power module receives the voltage from the external power source and based on the voltage level detected provides power to the storage device from the respective power source. Hence detecting the power quality)], send the first alarm signal to a processor on the mainboard module[ “..when a triggering event (e.g., a power interruption, hardware signal, and/or host system command) is detected, thereby preventing loss of data. The memory module 200 may be adapted to receive an indicator when one or more different types of triggering events occur or are cleared”, 0046;  “ In a first mode of operation, when a power failure has been detected, the logic device 222 may be configured to back up data from the volatile memory devices 204 to the non-volatile memory devices 206…”, 0049; “In order to automatically save or backup the volatile memory if a system power failure is experienced, an on-module voltage monitor may immediately alert the controller or logic device if the main host power or voltage goes below a set threshold.  …”, 0066; “Power fail interrupt”, Fig.2; (i.e. the backup/ restore logic includes a processor corresponds to a mainboard module and receives the alert/ alarm from the voltage detector of the power module) ]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dishman with Sweere. Sweere’s teaching of  switching to a super capacitor/ passive  backup power  source based on the alert received due to a power source failure will substantially improve Dishman’s system to prevent data loss by providing sufficient power long enough (e.g., 8 to 10 seconds) to backup data from the volatile memory devices to on-board non-volatile memory devices [0044] and avoids relying on  battery backup power and replacing batteries [0009].
Regarding claims 2, 12 Dishman discloses, wherein the quality parameter is determined based on a first number of times that the first internal voltage is greater in a predetermined time [0077-0078], a second number of times that the first internal voltage in the predetermined time [0056; “a predetermined number of the most recent comparison results each indicate that the sampled amplitude is smaller in absolute value than the stored threshold amplitude.  For example, if the accumulation module 306 accumulates 100 comparison results and one, ten, twenty or any number of the most recent stores comparison results indicate that a sampled amplitude is greater than a stored threshold amplitude, the warning module 308 does not assert the EPOW signal 310.”, 0059; ( i.e determining the  first internal voltage is greater or lesser based on the number of times the sample amplitude is above or below the stored threshold amplitude ) ], or a combination of the first number of times and the second number of times

Sweere teaches , the first internal voltage is greater than a first high voltage threshold, first internal voltage is less than a first low voltage threshold [ “A voltage detector 210 may determine when the external power source fails to provide a normal, typical, or minimum voltage level, which is indicative of an imminent power failure and loss of data stored in the one or more volatile memory devices 204. If such low voltage condition is detected by the voltage detector 210,..When the voltage detector 210 subsequently detects a normal voltage condition from the external power source, ..”, 0047; “..that is, when the external power source provides a normal voltage (e.g., a voltage level equal to or greater than a threshold voltage level), ..if the external power supply provides a low voltage (e.g., a voltage level less than a threshold voltage level)..”, 0048]

Regarding claims 3, 13, Dishman  discloses  teaches wherein when the first number of times is greater than a first predetermined number[0059; 0077-0078]  and/or the second number of times is greater than a second predetermined number, 
a power quality detecting module [“power failure detection apparatus 110 “, Fig.2]

Sweere teaches the power quality detecting module transmits a first alarm signal. [0049; 0066]  

Regarding claims 4, 14,  Dishman teaches the limitations outlined in claims 1, 11

Sweere teaches  wherein when the first internal voltage is greater than a second high voltage threshold and/or the first internal voltage is less than a second low voltage threshold, the power 12quality detecting module transmits a second alarm signal.  [ “The memory module 200 may be adapted to receive an indicator when one or more different types of triggering events occur or are cleared.”, 0046-0048; “..After the triggering event is cleared 314 (e.g., normal voltage is reestablished from the external power source, or the triggering event is cleared)…”, 0055; ” receive an a second indicator a second external triggering event; (b) restore the data from the one or more non-volatile memory devices to the one or more volatile memory devices based on receipt of the second indicator; (c) electrically decouple the one or more non-volatile memory devices from the one or more volatile memory devices after restoring the data; and/or (d) electrically couple the one or more volatile memory devices to the host system after restoring the data. Note that the second indicator may be indicative that the first indicator has been cleared…”, 0122; ( i.e receiving a second alarm / clearing indicator that the first internal voltage has resumed or greater than a normal voltage level)]

Regarding claim 5, Dishman discloses, 
an operation system executed in the processor [“…The software stack may comprise firmware, an operating system, and applications.  The comparison module 304, the accumulation module 306, and the warning module 308 may comprise software running on the embedded computer 610, yielding the EPOW signal 3 10…”, 0071]. 

Sweere teaches , a mainboard module, electrically connected to the power module [0049; 0066;Fig.2; (i.e. the backup/ restore logic includes a processor corresponds to a mainboard module and receives the alert/ alarm from the voltage detector of the power module)]
and 
the processor coupled to the storage device via the mainboard module [0049;0066]
wherein the first alarm signal is provided to the processor [0049;0066]. 

Regarding claims 6, 15, Dishman discloses, the power quality detecting module determining a waveform pattern of the first internal voltage from a plurality of waveform patterns to generate a detecting result which indicates status of the power module [“...As can be seen, the rectified power waveform 706 has an amplitude which is substantially the absolute value of that of the power waveform 702… ”, 0074; Fig.7.  “The accumulation module 306 may then accumulate a consecutive sequence of most recent comparison results 732… ”, 0077-0078].

Regarding claims 7, 16, Dishman discloses, wherein the detecting result indicates whether a frequency of the first internal voltage is substantially changed [0050-0051; “.As the rectified power waveform 706 begins decreasing over time, eventually a positive comparison result 724 is obtained when a sampled amplitude 726 obtained a known point 728 is smaller in absolute value than a corresponding saved threshold amplitude 730”, 0076];  
  
Regarding claims 8,18 Dishman discloses ,  the power quality detecting module detecting a waveform pattern of the first internal voltage to generate a detecting result[0077-0078], and a controller of the storage device perform one of a plurality of programming modes to program data according to the detecting result[“baseboard management controller ("BMC")..”, 0044;  “if the EPOW signal 310 is asserted 1004, then the primary computer 202-1 saves 1006 any desired volatile data in the storage subsystem 502.   ...” 0081].  

Regarding claim 10, Dishman discloses, the power quality detecting module comprising:  
13an analog to digital converter (ADC) to convert an analog voltages of the first internal voltage into digital form [“...an analog-to-digital ("A/D") converter 604 samples the output of the rectifier 602 at a sampling frequency 606...” 0070]; 
a determining and counting unit, coupled to the ADC, to determine a voltage level and the quality parameter of the first internal voltage [“The comparison module 304 running on the embedded computer 610 may then successively compare each sampled amplitude 708 with the corresponding stored threshold amplitude 720..,”0076,” The accumulation module 306 may then accumulate a consecutive sequence of most recent comparison results 732.  If a predetermined number N of the most recent comparison results 732 are all positive...” 0077] and generating a detecting result based on the quality parameter [0077-0078].  

Regarding claim 17, Dishman discloses, wherein the detecting results indicates a status of the power module [0074; 0077-0078].

Claims9, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dishman in view of Sweere as applied to claim 1, 11 further in view of Watanabe  (U.S Patent Application Publication 2016/0329103; Reference cited as prior art in previous office action)
Regarding claims 9, 19 Dishman, Stickel teaches the limitations outlined in claims 8, 16. However Dishman, Stickel does not expressly discloses wherein the plurality of programming modes comprises a one-bit-per-cell (lbpc) programming mode and a two-bit-per-cell (2bpc) programming mode.  

 In the same field  of endeavor (e.g. a memory controlling circuit for on-volatile memory module controlling the m programming mode of the memory cells based on the threshold voltage distribution), Watanabe teaches, 

programming modes comprises a one-bit-per-cell (lbpc) programming mode and a two-bit-per-cell (2bpc) programming mode.  [ “Each memory cell operated in the 2LC programming mode is configured to store one bit of data…”, 0066; “each of the memory cells including four states is also referred as being operated in a four level cell (4LC) programming mode.  Each memory cell operated in the 4LC programming mode is configured to store two bits of data.” 0068;” After degradation occurs, the peaks of the threshold voltage distribution of those memory cells become flatter and wider.  FIG. 14a shows, for example, the degraded erased state voltage and the degraded programmed state voltage of each memory cell.  In the present exemplary embodiment, after performing the above operations of analyzing the gap between the erased state voltage and the programmed state voltage of each memory cell and assigning a specific programming mode to each memory cell, the memory cells with threshold voltages locating in the voltage range .DELTA.V may be assigned to operate in the 2LC programming mode (shown as FIG. 14b) owing to said gaps of those memory cells are too narrow, while the memory cells with threshold voltages not locating in the voltage range .DELTA.V may be maintained to be operated in the 4LC programming mode (shown as FIG. 14c).  For example, in the present exemplary embodiment, the voltage range .DELTA.V may be regarded as the first threshold value”, 0081].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dishman in view of Sweere with Watanabe. Watanabe’s teaching of analyzing the voltage distribution between the memory cells will substantially improve Dishman in view of Stickel’s system to reduce the error in the data stored in the memory cells by changing the programming mode of the memory cells when the threshold voltage distribution of the memory cells is degraded.

Response to Arguments
          Applicant’s arguments with respect to claim(s) 1, 11 have been considered but are moot because the arguments do not apply to Dishman in view of Sweere references being used in the current rejection.
    

Conclusion

   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Muir et al. U.S Patent Application Publication 2005/0170893, teaches an operating system for a gaming system includes a data producer which generates non-reproducible data relating to a transaction carried out in respect of the gaming system. A game controller is in communication with the data producer and the data consumer and the use of data storage device for a gaming system that includes a local power supply. The local power supply may communicate with the dedicated controller of the data storage sub-assembly to alert the controller of the data storage means to a power fail event to enable the controller to effect recording of data during a hold-up time of the local power supply. 
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187      

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187